 
EXHIBIT G
 
INDIVIDUAL GUARANTEE
 
August 22, 2008
 
To:
The Purchasers Identified on the Signature Pages of the Securities Purchase
Agreement Referred to Below

 
In consideration of the terms and conditions contained in this Agreement, and
other good and consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned, intending to be legally bound, agrees as follows:
 
1. The Guarantee. For valuable consideration, the undersigned (the “Guarantor”)
hereby unconditionally guarantees and promises to pay promptly to the purchasers
identified on the signature pages to the Securities Purchase Agreement, dated as
of August 22, 2008 (the “Securities Purchase Agreement”), among Adrenalina, a
Nevada corporation (the “Borrower”) and each such purchaser (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”), in
lawful money of the United States, any and all Indebtedness (as defined below)
of Borrower to each Purchaser when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter. The liability of
Guarantor is continuing and relates to any Indebtedness, including that arising
under successive transactions which shall either continue the Indebtedness or
from time to time renew it after it has been satisfied. All payments made by
Guarantor to or for the account of any Purchaser hereunder shall be made by wire
transfer of immediately available funds to the account set forth on Schedule 1
to this Guarantee, or in such other manner as Purchasers shall hereafter advise
Guarantor.
 
2. Definitions.
 
(a) “Indebtedness” shall mean the collective reference to all obligations and
undertakings of the Borrower of whatever nature, monetary or otherwise, under
the Debentures, the Securities Purchase Agreement, the Security Agreement, the
Warrants, the Registration Rights Agreements or any other Transaction Document,
together with all reasonable attorneys’ fees, disbursements and all other costs
and expenses of collection incurred by the Purchasers in enforcing any of such
obligations or this Guarantee. For clarity, this Guarantee shall not extend to
the November Debentures or the February Debentures of the Borrower.
 
(b) Capitalized terms used in this Guarantee without definition have the
meanings ascribed to them in the Securities Purchase Agreement.
 
3. Obligations Independent. The obligations hereunder are independent of the
obligations of Borrower or any other guarantor, and a separate action or actions
may be brought and prosecuted against Guarantor whether action is brought
against Borrower or any other guarantor or whether Borrower or any other
guarantor be joined in any such action or actions.
 
4. Rights of Purchasers. Guarantor authorizes Purchasers, without notice or
demand and without affecting its liability hereunder, from time to time to:
 

--------------------------------------------------------------------------------



(a) subject to the terms of the Transaction Documents, renew, compromise,
extend, accelerate, or otherwise change the time for payment, or otherwise
change the terms, of the Indebtedness or any part thereof, including increase or
decrease of the rate of interest thereon, or otherwise change the terms of any
Transaction Document;
 
(b) subject to the terms of the Transaction Documents, receive and hold security
for the payment of this Guarantee or any Indebtedness and exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any such
security;
 
(c) subject to the terms of the Security Agreements, apply such security and
direct the order or manner of sale thereof as Purchasers in their discretion may
determine; and
 
(d) release or substitute the Guarantor or any one or more of any endorsers or
other guarantors of any of the Indebtedness.
 
All actions, notices, requests or demands that Purchasers or any Purchaser may
take or make pursuant to the provisions of this Guarantee, shall be taken or
made by and through Enable Capital Management, LLC.
 
5. Guarantee to be Absolute. Guarantor agrees that until all the Indebtedness
has been indefeasibly paid in full and any commitments of any Purchaser or
facilities provided by any Purchaser with respect to the Indebtedness have been
terminated, Guarantor shall not be released by or because of the taking, or
failure to take, any action that might in any manner or to any extent vary the
risks of Guarantor under this Guarantee or that, but for this paragraph, might
discharge or otherwise reduce, limit, or modify Guarantor’s obligations under
this Guarantee. Guarantor waives and surrenders any defense to any liability
under this Guarantee based upon any such action, including but not limited to
any action of Purchasers described in the immediately preceding paragraph of
this Guarantee. It is the express intent of Guarantor that Guarantor’s
obligations under this Guarantee are and shall be absolute and unconditional.
 
6. Guarantor’s Waivers of Certain Rights and Certain Defenses. Guarantor waives:
 
(a) any right to require Purchasers to proceed against Borrower, proceed against
or exhaust any security for the Indebtedness, or pursue any other remedy in
Purchaser’s power whatsoever;
 
(b) any defense arising by reason of any disability or other defense of
Borrower, or the cessation from any cause whatsoever of the liability of
Borrower; and
 
(c) any defense based on any claim that Guarantor’s obligations exceed or are
more burdensome than those of Borrower.
 
No provision or waiver in this Guarantee shall be construed as limiting the
generality of any other waiver contained in this Guarantee.
 
-2-

--------------------------------------------------------------------------------



7. Subordination and Subordination of Subrogation. The Guarantor hereby agrees
and affirms that his Subordination Agreement dated February 28, 2008 in favor of
the Purchasers thereunder, shall apply equally to the Obligations guaranteed
under this Guarantee. Until all the Indebtedness has been indefeasibly paid in
full and any commitments of any Purchaser or facilities provided by any
Purchaser with respect to the Indebtedness have been terminated, even though the
Indebtedness may be in excess of Guarantor’s liability hereunder, Guarantor
agrees to subordinate to the rights of the Purchasers any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory, or
otherwise) including, without limitation, any claim or right of subrogation
under the Bankruptcy Code (Title 11, United States Code) or any successor
statute, arising from the existence or performance of this Guarantee, and until
such time, Guarantor agrees to subordinate to the rights of the Purchasers any
right to enforce any remedy that any Purchaser now has or may hereafter have
against Borrower, and agrees to subordinate to the rights of the Purchasers any
benefit of, and any right to participate in, any security now or hereafter held
by any Purchaser. Such subordination of subrogation rights shall end at such
time as all Indebtedness has been indefeasibly paid in full.
 
8. Waiver of Notices. Except as otherwise provided herein, Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of intent to accelerate,
notices of acceleration, notices of any suit or any other action against
Borrower or any other person, any other notices to any party liable on any
Transaction Document (including Guarantor), notices of acceptance of this
Guarantee, notices of the existence, creation, or incurring of new or additional
Indebtedness to which this Guarantee applies or any other Indebtedness of
Borrower to any Purchaser, and notices of any fact that might increase
Guarantor’s risk.
 
9. Subordination. Any obligations of Borrower to Guarantor, now or hereafter
existing, including but not limited to any obligations to Guarantor as subrogee
of the Purchasers or resulting from Guarantor’s performance under this
Guarantee, are hereby subordinated to the Indebtedness. Guarantor agrees that,
if Purchasers so request, Guarantor shall not demand, take, or receive from
Borrower, by setoff or in any other manner, payment of any other obligations of
Borrower to Guarantor until all the Indebtedness has been indefeasibly paid in
full and any commitments of any Purchaser or facilities provided by any
Purchaser with respect to the Indebtedness have been terminated. If any payments
are received by Guarantor in violation of such waiver or agreement, such
payments shall be received by Guarantor as trustee for Purchasers and shall be
paid over to Purchasers on account of the Indebtedness, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guarantee. Any security interest, lien, or other encumbrance that Guarantor
may now or hereafter have on any property of Borrower is hereby subordinated to
any security interest, lien, or other encumbrance that Purchasers may have on
any such property.
 
10. Revocation of Guarantee.
 
(a) This Guarantee may be revoked at any time by Guarantor in respect to future
transactions, unless there is a continuing consideration as to such transactions
that Guarantor does not renounce. Such revocation shall be effective upon actual
receipt by Purchasers, at the address shown below or at such other address as
may have been provided to Guarantor by Purchasers, of written notice of
revocation. Revocation shall not affect any of Guarantor’s obligations or
Purchaser’s rights with respect to transactions committed or entered into prior
to Purchaser’s receipt of such notice, regardless of whether or not the
Indebtedness related to such transactions, before or after revocation, has been
incurred, renewed, compromised, extended, accelerated, or otherwise changed as
to any of its terms, including time for payment or increase or decrease of the
rate of interest thereon, and regardless of any other act or omission of
Purchasers authorized hereunder.
 
-3-

--------------------------------------------------------------------------------



(b) In the event of the death of Guarantor, the liability of the estate of the
deceased Guarantor shall continue in full force and effect the Indebtedness
existing at the date of death, and any renewals or extensions thereof.
 
(c) Guarantor acknowledges and agrees that this Guarantee may be revoked only in
accordance with the foregoing provisions of this paragraph and shall not be
revoked simply as a result of any change in name, location, or composition or
structure of Borrower, the dissolution of Borrower, or the termination,
increase, decrease, or other change of any personnel or owners of Borrower.
 
11. Reinstatement of Guarantee. If this Guarantee is revoked, returned, or
canceled, and subsequently any payment or transfer of any interest in property
by Borrower to any Purchaser is rescinded or must be returned by any Purchaser
to Borrower, this Guarantee shall be reinstated with respect to any such payment
or transfer, regardless of any such prior revocation, return, or cancellation.
 
12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, all such Indebtedness guaranteed by
Guarantor shall nonetheless be payable by Guarantor immediately if requested by
Purchasers.
 
13. Information Relating to Borrower. Guarantor acknowledges and agrees that it
shall have the sole responsibility for, and has adequate means of, obtaining
from Borrower such information concerning Borrower’s financial condition or
business operations as Guarantor may require, and that Purchasers have no duty,
and Guarantor is not relying on Purchasers, at any time to disclose to Guarantor
any information relating to the business operations or financial condition of
Borrower.
 
14. Borrower’s Authorization. It is not necessary for Purchasers to inquire into
the powers of Borrower or of the officers, directors or agents acting or
purporting to act on its behalf, and any Indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.
 
15. Additional Collateral. Within 60 calendar days of the date hereof, the
Guarantor shall provide Purchasers with evidence that they have a first priority
security interest in that certain real property owned by Guarantor in the name
of publicaciones io azu. s.a., located at Pochotal, Puntarenas, Costa Rica,
together with an opinion of legal counsel in Costa Rica, addressed to the
Purchasers, to the effect that Guarantor is the fee owner of such property, and
that instruments are on file in the appropriate governmental office on Costa
Rica to grant the Purchasers an enforceable first priority lien on such
property.
 
-4-

--------------------------------------------------------------------------------



16. Remedies. If Guarantor fails to fulfill its duty to pay all Indebtedness
guaranteed hereunder, Purchasers shall have all of the remedies of a creditor
under all applicable law. Without limiting the foregoing, Purchasers may, at
their option and without notice or demand:
 
(a) declare any Indebtedness due and payable at once;
 
(b) take possession of any collateral pledged by Borrower pursuant to the
Security Agreements, wherever located, and sell, resell, assign, transfer, and
deliver all or any part of the collateral in accordance with the provisions of
the Transaction Documents; and
 
(c) set off against any or all liabilities of Guarantor all money owed by any
Purchaser or any of its agents or affiliates in any capacity to Guarantor,
whether or not due, and also set off against all other liabilities of Guarantor
to any Purchaser all money owed by such Purchaser in any capacity to Guarantor.
If exercised by any Purchaser, such Purchaser shall be deemed to have exercised
such right of setoff and to have made a charge against any such money
immediately upon the occurrence of such default although made or entered on the
books subsequent thereto.
 
17. Representations and Warranties. Guarantor represents and warrants to the
Purchasers that: (a) Guarantor has full power and capacity to execute and
deliver this Guarantee and each other Transaction Document to which he is a
party and to incur and perform the obligations and undertakings provided herein
and therein; (b) no consent or approval of any Governmental Authority or any
third party is or will be required as a condition to the enforceability of this
Guarantee and each other Transaction Document to which he is a party; (c) this
Guarantee and each other Transaction Document to which he is a party has been
duly executed and delivered by the Guarantor and is enforceable against the
Guarantor in accordance with the terms hereof and thereof; (d) there is no
litigation or proceeding involving the Guarantor pending or, to the knowledge of
the Guarantor, threatened before any court, tribunal or governmental authority,
which may in any way materially adversely affect the financial condition or
property of the Guarantor, except as previously disclosed to Purchasers; (e)
there is no law, rule, regulation or order pertaining to the Guarantor and no
provision of any agreement, mortgage or contract binding on the Guarantor or
affecting his property, which could conflict with, be breached by, be in default
or in any way prevent, the execution, delivery or carrying out of the terms of
this Guarantee and each other Transaction Document to which he is a party; and
(f) Guarantor has a substantial financial interest in the Borrower and is
receiving immediate, substantial and direct benefit from the transactions
contemplated by the Transaction Documents.
 
18. Notices. All notices required under this Guarantee shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Guarantee, or sent by facsimile
to the fax numbers listed on the signature page, or to such other addresses as
Purchasers and Guarantor may specify from time to time in writing. Notices sent
by (a) first class mail shall be deemed delivered on the earlier of actual
receipt or on the fourth business day after deposit in the U.S. mail, postage
prepaid, (b) overnight courier shall be deemed delivered on the next business
day, and (c) telecopy shall be deemed delivered when transmitted.
 
-5-

--------------------------------------------------------------------------------



19. Entire Agreement. This Guarantee, together with the other Transaction
Documents and the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
20. Amendments; Waivers. No provision of this Guarantee may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Guarantor and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Guarantee shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of Purchasers to exercise any right hereunder in any
manner impair the exercise of any such right.
 
21. Headings. The headings herein are for convenience only, do not constitute a
part of this Guarantee and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Guarantee will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
22. Successors and Assigns. This Guarantee shall be binding upon Guarantor and
his heirs, representatives, estate and permitted assigns and shall inure to the
benefit of the Purchasers and their respective successors and permitted assigns.
The Guarantor may not assign this Guarantee or any rights or obligations
hereunder without the prior written consent of each Purchaser. Any Purchaser may
assign any or all of its rights under this Guarantee to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions of the Purchase Agreements that apply to the ‘Purchasers”.
 
-6-

--------------------------------------------------------------------------------



(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof that would
defer to the substantive laws of another jurisdiction. Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective affiliates,
directors, officers, shareholders, employees or agents), as well as any dispute
between the parties relating to the Transaction Documents, shall be resolved by
binding arbitration in San Francisco, California before an arbitrator with
experience in commercial disputes relating to securities. The arbitration shall
be administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, or, if for any reason JAMS refuses to administer such arbitration or
JAMS is no longer in business, by the American Arbitration Association (“AAA”)
in accordance with its rules and procedures. Unless the arbitrator determines
that there is exceptional need for additional discovery, discovery in the
arbitration shall be limited as follows:  (1) the parties
shall exchange non-privileged relevant documents including, without limitation,
all documents that the parties intend to use as evidence in the arbitration; and
(2) each party shall be entitled to take one deposition of seven hours duration
of either an opposing party or a non-party. If one party fails to respond within
20 days after the other party mails a written list of proposed arbitrators to
that party by either agreeing to one of the proposed arbitrators or suggesting 3
or more alternate arbitrators, the proposing party may select the arbitrator
from among its initial list of proposed arbitrators and JAMS (or AAA if it is
administering the arbitration) shall then appoint that arbitrator to preside
over the arbitration.  If the parties are unable to agree on an arbitrator, the
parties shall select an arbitrator pursuant to the rules of JAMS (or AAA if it
is administering the arbitration).   Where reasonable, the arbitrator shall
schedule the arbitration hearing within four (4) months after being appointed.
The arbitrator must render a decision in writing, explaining the legal and
factual basis for decision as to each of the principal controverted issues.  The
arbitrator’s decision will be final and binding upon the parties.  A judgment
upon any award may be entered in any court of competent jurisdiction. This
clause shall not preclude the parties from seeking provisional remedies in aid
of arbitration, such as injunctive relief, from any court of competent
jurisdiction. Each party shall be responsible for advancing one-half of the
costs of arbitration, including all JAMS (or AAA) fees; provided that, in the
award, the prevailing party shall be entitled to recover all of its costs and
expenses, including reasonable attorneys’ fees and costs, arbitrator fees, JAMS
(or AAA) fees and costs, and any attorneys’ fees and costs incurred in
compelling arbitration.  The parties are not waiving, and expressly reserve, any
rights they may have under federal securities laws, rules, and regulations, and
any such rights shall be determined in the arbitration provided for herein. Each
party hereby irrevocably agrees and submits to the jurisdiction of the federal
and state courts located in the City of San Francisco, California, for any suit,
action or proceeding enforcing this arbitration provision or entering judgment
upon any arbitral award made pursuant to this arbitration provision, and each
party hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, or that such suit, action or proceeding is an inconvenient venue.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. This provision will be interpreted, construed and governed according to the
Federal Arbitration Act (9 U.S.C. Sections 1 et seq.).
 
23. Execution. In the event that Guarantor’s signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
Guarantor with the same force and effect as if such facsimile signature page
were an original thereof.
 
24. Severability. If any provision of this Guarantee is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Guarantee shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Guarantee.
 
25. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Guarantee and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Guarantee or any amendments hereto.
 
(Signature Page Follows)
 
-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has duly executed this Guarantee as of the
date first indicated above.
 
Guarantor:
    
Ilia Lekach



Address for notices to Purchasers:
 
Address for notices to Guarantor:
     
c/o Enable Capital Management, LLC
   
One Ferry Building, Suite 255
   
San Francisco, CA 94111
         
Facsimile:
415-677-1580
 
Facsimile:
                 
Address of primary residence (if different than notice address):
                 

 

--------------------------------------------------------------------------------


 